DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wondka et al. (US20200305729 herein after “Wondka”).
Claim 1: Wondka disclose an apparatus for analyzing an exhaled breath (methods and systems are described to obtain and analyze a gas sample. Abstract), the apparatus comprising: a sensor (gas sample collection and analysis instrument 2) configured to obtain at least one signal related to the exhaled breath (Gas composition analyzer 14. [0071] sensor 14 responsible for measuring the level of analyte in question.), the at least one signal including a first signal indicating a target gas contained in the exhaled breath (sensor 14 measures a level of analyte as a voltage or current [0071], Fig. 9); and a processor configured to obtain a concentration of the target gas based on at least one signal feature FIG. 9 shows a portion of a graph 900 of sensor signal strength versus time, in accordance with one variation. The sensor may include sensor 15, discussed above. In the example shown, the signal 14′ is a voltage or current response from a reaction taking place in an electrochemical sensor. As the sample is sent through the sensor, the sensor reacts accordingly by a signal rise. The rise and duration are related to the amount of gas in the sample. Integrating the sensor signal over time, or averaging the sensor signal over time, will provide a correlation to the amount of gas in the sample. Therefore, the shape of the signal over time is used.).

Claim 2: Wondka discloses the apparatus of claim 1, wherein the at least one signal feature value comprises at least one of an initial value of a feature obtained by the sensor immediately before the exhaled breath is applied, a maximum value of the feature obtained by the sensor from the exhaled breath, a minimum value of the feature obtained by the sensor from the exhaled breath, a difference value between the maximum value and the minimum value, a ratio between the initial value and the maximum value, a ratio between the initial value and the minimum value, and a ratio between the initial value and the difference value ([0082] The rise and duration are related to the amount of gas in the sample. Integrating the sensor signal over time, or averaging the sensor signal over time, will provide a correlation to the amount of gas in the sample. Therefore, the integral or area of the signal over time will require all of the data points including maximum and minimum values).

Claim 3:  Wondka teaches the apparatus of claim 1.  Wondka teaches wherein the shape information comprises at least one of an area of a section in a waveform of the at least one signal between a first reference point and a point after a lapse of a first unit time from the first reference point, an average slope between a second reference point and a point after a lapse of a second unit time from the second reference point, and an instant slope at a third reference point. (Fig. 9 shows the CO2 measurement broken into sections including: [0102] various portions of exhalation, for example exhalation of upper airway gases, middle airway gases, lower airway gases and end-tidal gases, labeled EUA, EMA, ELA, and ET respectively.  Therefore, the identifiable expiration stages are known and used in calculating the exhaled CO2.  Determining the amount of CO2 can be done through integration or averaging the signal over time.  The integral determines the area under the curve and therefore the area from a first point in time to a point after a lapse of time from the first reference point which occurs at the end of the breath.)

Claim 12: Wondka teaches the apparatus of claim 1.  Wondka teaches wherein the sensor comprises at least one of a temperature sensor configured to obtain a temperature of the exhaled breath, a humidity sensor configured to obtain a humidity of the exhaled breath, and a pressure sensor configured to obtain a pressure of the exhaled breath (pressure sensor 26 to measure breathing pattern in real time [0068]).

Claim 13:  Wondka teaches the apparatus of claim 12.  Wondka teaches wherein the processor is further configured to determine whether the exhaled breath is applied based on comparison of at least one of the temperature, the humidity, and the pressure of the exhaled breath with a predetermined threshold value ([0081] and [0098] the breath selection algorithm determines if the measured breath is representative or non-representative when compared to thresholds. [0099] breath signal amplitude and durations to verify that the breath waveform is not an artifact or abnormal.).

Claim 14: Wondka teaches the apparatus of claim 13, wherein the sensor comprises the pressure sensor, and the processor is further configured to, based on the pressure of the exhaled breath obtained by the pressure sensor, determine at least one of whether the exhaled breath is normally applied, an initial time of obtaining the at least one signal, and a position at which the exhaled breath is applied ([0068] the pressure sensor 26 is used to measure breathing pattern in real time. [0075]-[0076], [0081] and [0098] the breath selection algorithm determines if the measured breath is representative or non-representative when compared to thresholds. [0099] breath signal amplitude and durations to verify that the breath waveform is not an artifact or abnormal.).

Claim 15: Wondka teaches the apparatus of claim 14, wherein the processor is further configured to, based on upon a determination that the exhaled breath is not normally applied, provide information for guiding a user to re-apply the exhaled breath ([0007] an apparatus may prompt or otherwise communicate with a user to interfere with the patient's breathing pattern such that the patient will produce a breath that meets a certain breath type. [0090] if it is determined that the criteria are not met, the user interface may display a message to the user/patient “breath too fast”, “slow patient’s breath rate”.  This is information guiding a user to re-apply breath as the previous was too fast or to instruct to perform the breathing more slowly).

Claim 16: Wondka teaches a method of analyzing an exhaled breath (Wondka teaches the device and method of breath selection for analysis. title), the method comprising: sensing, by a sensor (gas sample collection and analysis instrument 2), at least one signal related to the exhaled breath (Gas composition analyzer 14. [0071] sensor 14 responsible for measuring the level of analyte in question.), the at least one signal including a first signal indicating a target gas contained in the exhaled breath (sensor 14 measures a level of analyte as a voltage or current [0071], Fig. 9)); obtaining at least one signal feature value (the determination of the analyte concentration uses the sensor 14 signal which would include the maximum and minimum values, Fig. 9) of the at least one signal and shape information over time of the at least one signal; and obtaining a concentration of the target gas based on the at least one signal feature value and the shape information ([0071] the sensor 14 is responsible for measuring the level of analyte in question.  [0082] FIG. 9 shows a portion of a graph 900 of sensor signal strength versus time, in accordance with one variation. The sensor may include sensor 15, discussed above. In the example shown, the signal 14′ is a voltage or current response from a reaction taking place in an electrochemical sensor. As the sample is sent through the sensor, the sensor reacts accordingly by a signal rise. The rise and duration are related to the amount of gas in the sample. Integrating the sensor signal over time, or averaging the sensor signal over time, will provide a correlation to the amount of gas in the sample.)

Claim 18. Wondka teaches the method of claim 16, further comprising determining whether the exhaled breath is applied, based on comparison of at least one of a temperature of the exhaled breath, a humidity of the exhaled breath, and a pressure of the exhaled breath with a predetermined threshold value ([0068] the pressure sensor 26 is used to measure breathing pattern in real time. [0075]-[0076], [0081] and [0081] and [0098] the breath selection algorithm determines if the measured breath is representative or non-representative when compared to thresholds. [0099] breath signal amplitude and durations to verify that the breath waveform is not an artifact or abnormal.)

Claim 19.  Wondka teaches the method of claim 16, further comprising obtaining a pressure of the exhaled breath by using a pressure sensor ([0068] pressure sensor 26 is used to measure breathing pattern in real time.), and determining, based on the pressure of the exhaled breath, at least one of whether the exhaled breath is normally applied, an initial time of obtaining the at least one signal, and a position at which the exhaled breath is applied ([0075]-[0076] airway pressures are used to determine the start or termination of a breath. [0099] the primary threshold values may be breath signal amplitude and durations of portions of the breath signal, in order to verify that a breath waveform is not an artifact and not an abnormal breath such as a sigh breath, a partial breath, or a breath hold breath.).

Claim 20. Wondka teaches the method of claim 19, further comprising, in response to a determination that the exhaled breath is not normally applied, providing information for guiding a user to re-apply the exhaled breath. ([0007] an apparatus may prompt or otherwise communicate with a user to interfere with the patient's breathing pattern such that the patient will produce a breath that meets a certain breath type. [0090] if it is determined that the criteria are not met, the user interface may display a message to the user/patient “breath too fast”, “slow patient’s breath rate”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wondka.
Claim 4: Wondka teaches the apparatus of claim 3.  Wondka teaches obtaining the area under the curve,[0082], Fig. 9, to determine the amount of CO2.   Wondka fails to teach wherein the processor is further configured to obtain a plurality of section areas, a plurality of average slopes, and a plurality of instant slopes, by moving the first reference point, the second reference point, and the third reference point in units of a predetermined period of time from an initial time of obtaining the at least one signal.
	However, determining the area under the curve which is done by breaking down a curve into smaller sections.  If a graph has a constant slope (linear), then the area can be defined by a single slope.  If a curve has a plurality of different slopes (non-linear), then an integral can be used to determine the area under the curve by taking infinitesimally smaller sections. It is within the scope of a person having ordinary skill in the art to determine the area under a curve whether it is linear or non-linear.  Likewise, it is within the scope of a person having ordinary skill in the art to delimit different sections of a curve to assess a section independently of the rest of the curve. Wondka teaches a plurality of sections delimited by the expiratory stages [0102].  Different values can be obtained from the curve including a maximum slope which would indicate when the greatest increase in CO2 occurs, a minimum slope which would indicate when the smallest change in CO2 occurs, a change in slope from positive to negative would indicate when a peak in CO2 is present, etc.  Further, different methods for determining area under a curve can be implemented based on the required level of accuracy or processing power available. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Wondka including the sensor 14 and data therefrom, Fig. 9, 

Claim 5: Wondka teaches the apparatus of claim 1.  Wondka fails to teach wherein the processor is further configured to obtain the concentration of the target gas by applying a pre-defined target gas estimation equation to the at least one signal feature value and the shape information.
	However, there are multiple ways to determine the area under a curve which represents the amount of CO2 measured.  If an integral cannot be performed, the area can be estimated using various slopes between two points; the closer the points are together, the more accurate the estimation.  Using a signal feature, including maximum, minimum, or any other discernible features from the graph is within the scope of a person having ordinary skill in the art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Wondka as well as the data representative of the measured CO2 values, Fig. 9, and determine a CO2 value or an estimate of the CO2 value for all of the data or a subset of the data using any well-known mathematical principles with a reasonable expectation of success. 

Claim 17. Wondka teaches the method of claim 16, wherein the obtaining the concentration of the target gas comprises obtaining the concentration of the target gas by applying a pre-defined target gas estimation equation to the at least one signal feature value and the shape information.
	However, there are multiple ways to determine the area under a curve which represents the amount of CO2 measured.  If an integral cannot be performed, the area can be estimated using various slopes between two points; the closer the points are together, the more accurate the estimation.  Using a signal feature, including maximum, minimum, or any other discernible features from the graph is within the scope of a person having ordinary skill in the art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Wondka as well as the data representative of the measured CO2 values, Fig. 9, and determine a CO2 value or an . 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wondka in view of Gabriel et al. (US20070048180 herein after “Gabriel”)
Claim 6: Wondka teaches the apparatus of claim 1.  Wondka does not specify the particulars of the sensor 14, only that a voltage or current is output.  Wondka fails to teach wherein the gas sensor including a sensing layer, and wherein an electric resistance of the sensing layer changes by an oxidation reaction or reduction reaction between the sensing layer and a target gas molecule.
	However, Gabriel teaches a gas sensor for exhaled breath analysis (title).  Gabriel teaches a sensing layer (functionalized layer 120, Fig. 1A, and conducting channel 106 therewith), wherein an electrical resistance changes (measurable change in electrical properties [0071]) by an oxidation reaction or reduction reaction between the sensing layer and a target gas molecule ([0071] Sensitivity to an analyte or to multiple analytes may be provided or regulated by the association of a nanotube conducting channel 106 with an adjacent functionalization material 120. Specific examples of suitable functionalization materials are provided later in the specification. The functionalization material 120 may be disposed as a continuous or discontinuous layer on or adjacent to channel 106.)

Claim 7: Wondka in view of Gabriel teaches the apparatus of claim 6.  Wondka fails to teach wherein the sensing layer includes at least one of a metal oxide semiconductor (MOS), a graphene, a graphene oxide, a carbon nano tube (CNT), a conductive polymer, and a compound thereof.
	Gabriel teaches wherein the sensing layer includes a carbon nanotube ([0022] carbon nanotubes [0071] Sensitivity to an analyte or to multiple analytes may be provided or regulated by the association of a nanotube conducting channel 106 with an adjacent functionalization material 120.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable gas sensor configured to detect 

Claim 8. Wondka in view of Gabriel teaches the apparatus of claim 6.  Wondka fails to teach wherein the sensing layer comprises a metal catalyst.  
	However, Gabriel teaches wherein the sensing layer comprises a metal catalyst ([0065] Nanostructure networks may be formed by various suitable methods.  For example, single-walled nanotube networks can be grown on silicon or other substrates by chemical vapor deposition from iron-containing catalyst nanoparticles with methane/hydrogen gas mixture at about 900 degree C.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Wondka with the sensor of Gabriel in order to detect a target substance and enhance the rate of reaction to improve target substance detection. 

Claim 9: Wondka in view of Gabriel teaches the apparatus of claim 6.  Wondka fails to teach wherein the sensing layer comprises a nanostructure, the nanostructure including at least one of a nanofiber, a nanotube, a nanoparticle, a nanosphere, and a nanobelt.
	However, Gabriel teaches the sensing layer comprises a nanostructure including nanotube ([0022] carbon nanotubes [0071] Sensitivity to an analyte or to multiple analytes may be provided or regulated by the association of a nanotube conducting channel 106 with an adjacent functionalization material 120.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wondka in view of Gabriel further in view of Kato et al. (JP2014215230 herein after “Kato”).
	Wondka in view of Gabriel teaches the apparatus of claim 9.  Wondka in view of Gabriel fails to teach wherein the nanofiber comprises a metal oxide semiconductor nanofiber, based on uniform binding of an alkali metal and a metal nanoparticle catalyst.
	However, Kato teaches a gas sensor element including an aggregate of a catalyst-supporting carrier in which a non-noble metal catalyst and an alkali metal oxide.  Kato uses a metal catalyst 92 including Ni, Cr, Co, or Fe, and an alkali metal of Na, K, Ca, or Mg [0033]-[0036].  This sensor detects oxygen concentration [0021]. 
.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wondka in view of Gabriel further in view of Usagawa (US20130186178 herein after “Usagawa”).
Claim 11: Wondka in view of Gabriel teaches the apparatus of claim 6.  Wondka fails to teach wherein the gas sensor comprises a signal electrode and a heater electrode, which are coated with the sensing layer.
	However, Gabriel teaches that the substrate may include integrated temperature management elements including a heater structure [0075].  Metal oxides are known in the art to become sensitive to a subject analyte at a sufficient temperature. 
	Gabriel fails to teach that the gas sensor comprises a signal electrode and a heater electrode, which are coated with the sensing layer.
	However, Usagawa teaches a gas sensor including a source electrode 21 and drain electrode 22 which also functions as a heater [0104].  
	The arrangement of the electrodes and sensing layer can be configured in many ways as long as the electrodes are in sufficient contact with the sensing layer in order to detect a change in electrical properties of the sensing layer separating the electrodes. Therefore, it would have been obvious to coat the electrodes with a sensing layer or to just have the electrodes in sufficient contact with the sensing layer at a side, top, or bottom of the electrode. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a heater structure, including an electrode functioning as the heater structure, in order to heat the sensing layer and thereby improve sensing with a metal oxide and to prevent condensation on the sensing layer. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210156843, US10241107, US20150355161 teaches a portable breath sensing device. US20130040397 teaches carbon nanotube gas sensor.  Woo, Hyung-Sik et al. “Design of Highly Selective Gas Sensors via Physicochemical Modification of Oxide Nanowires: Overview.” Teaches alkali and metal catalyst with nanowires in gas detection.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	3/23/22